Citation Nr: 0614228	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right ear, including bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of an injury to the right 
ear, to include bilateral hearing loss.  In May 2006, the 
veteran testified before the Board at a hearing that was held 
via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that during service a canon was shot in 
close proximity to his right ear, and that he continues to 
the present time to suffer from residuals of that injury.  He 
has submitted a statement from a fellow serviceman which 
corroborates his account of the injury, which is that 
immediately after the canon shot, the veteran's right ear 
bled.  This was followed by complaints of a decreased ability 
to hear.

The veteran underwent VA examination in May 2003, as a result 
of which it was determined that the veteran currently 
suffered from bilateral sensorineural hearing loss.  The 
examiner indicated that the veteran's audiological 
examination on separation from service had been normal, and 
that he had reported a history of post-service occupational 
noise exposure involving boat engines, and that therefore, it 
was more likely than not that the veteran's current hearing 
loss was related to the post-service noise exposure than to 
his active duty, which involved three months' exposure to 
construction sounds.  

In May 2006 testimony before the Board, however, the veteran 
reported that he had not had a post-service history of 
significant occupational or recreational noise exposure.  
Additionally, he reported significant combat-related noise 
exposure in service.  For these reasons, and because the May 
2003 VA examiner did not provide an adequate rationale for 
her opinion finding that it was more likely than not that the 
veteran's current hearing loss was unrelated to his service, 
the Board finds that a new examination and etiological 
opinion are in order.

In June 2003, the veteran again underwent VA audiological 
examination.  The examiner stated that, after reviewing the 
veteran's claims folder, it appeared that the veteran had 
been treated for a minute perforation of the right ear drum 
while serving as a merchant marine, and that he had been 
informed that the injury would heal within two days.  The 
injury was purportedly noted to heal in two days, and no 
further complaints with regard to the ears were made during 
service.  

These records do not appear to be in the claims folder.  The 
service medical records of record are negative for any 
complaints or diagnoses of ear injuries or other ear 
problems.  On remand, it should be determined whether the 
veteran had service in the merchant marines.  Medical records 
associated with any service in the merchant marines should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records.  Additionally 
determine whether the veteran served in 
the merchant marines.  If the veteran 
did have service in the merchant 
marines, obtain the associated 
personnel and service medical records.

2.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of his bilateral hearing loss, 
and whether the veteran is currently 
suffering from any residuals of any in-
service injury.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies must also be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
bilateral hearing loss, or any other 
ear problem, is etiologically related 
to the veteran's active military 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If necessary, the 
examiner should reconcile his or her 
opinion with any opinions already of 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






